Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 01/20/2020 and 03/03/2020 are considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0303490 (hereinafter Chen).
The applied reference has a common assignee and/or inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claims 1, 8 and 15, Chen discloses a method for performing snapshot rollback between a source storage system and a target storage system in an asynchronous replication session, the method comprising:
suspending host input/output (IO) operations to a current source volume; determining whether a source snapshot matching a remote snapshot subject to the rollback is present in the source storage system ([0008]; fig. 1 as shown below; “The first storage system is also configured to detect a condition requiring termination of a synchronous replicated mode of the replication process, and responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process…”);

    PNG
    media_image1.png
    1169
    1454
    media_image1.png
    Greyscale

upon determining the source snapshot is not present in the source storage system, searching a snapshot pair that is closest to the remote snapshot subject to the rollback ([0010]; “…capturing a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process comprises generated at least one snapshot set for a designated source production consistency group…”); and
upon determining the snapshot pair is present in existing snapsets, performing a local rollback of the current source volume to a source snapshot of the snapshot pair, and performing a remote rollback comprising applying a difference between a remote snapshot of the snapshot pair and the remote snapshot subject to the rollback to the current source volume via one of: a snapshot differential bitmap from the target storage system between the remote snapshot of the snapshot pair and the remote snapshot subject to the rollback for the source volume; and an internal reverse direction asynchronous replication cycle ([0072-0073 and 0101]; “In cycle-based asynchronous replication, data to be replicated from source to target is typically in the form of read-only snapshots.  All data content from a source snapshot is copied form a target snapshot, and it is known that the two snapshots contain the same data at the end of each replication cycle if replication is successful”; and “A given pair of source and target snapshot sets (‘snapsets’) for which data content has been successfully replicated from source to target are referred to as synchronized snapshot sets.  In synchronous replication, the data to be replicated from the source to the target is typically from production data volumes that change constantly, such that synchronized snapshot sets cannot be created without pausing IO operations for the production data volumes…”).  Chen additionally discloses the system comprising: a memory comprising computer-executable instructions; and a processor operable by a storage system; and the computer program product embodied on a non-transitory computer readable medium ([0236]; fig. 9).

Regarding claims 6, 13 and 20, Chen discloses the method wherein upon determining the source snapshot matches the remote snapshot subject to the rollback in the source storage system, performing local rollback on the source storage system and the target storage system (Chen: [0079-0080]). 

Regarding claims 7 and 14, Chen discloses the method wherein searching the snapshot pair that is closest to the remote snapshot subject to the rollback comprises using a cycle number delta or data transfer statistics (Chen: [0072 and 0125]).   


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of U.S. 2020/0117750 (hereinafter Kronrod).
The applied reference has a common assignee and/or inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
the state machine 400 to locate the latest (most_recent) recovery snap set pair to use as a base to start an async to sync cycle which enables sync replication data transfer…” ([0059]).  Kronord also discloses that “The system waits until all inflight IOs committed to the target at the time of Sn creation (e.g., wait until the maximum IO timeout value ahs been reached or until all inflight syn replication IOs at the time of snap set creation have cleared)….” and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kronord in the system of Chen in view of the desire to enhance the fast recovery system by utilizing the most recent synchronized snapshots resulting in improving the efficiency of running the replication process.

Regarding claims 3, 10 and 17, Chen in view of Kronord discloses the method wherein performing the remote rollback comprising applying the difference between the remote snapshot of the snapshot pair and the remote snapshot subject to the rollback to the current source volume via a snapshot differential bitmap from the target storage system further comprises:
requesting the snapshot differential bitmap from the target storage system between the remote snapshot of the snapshot pair and the remote snapshot subject to the rollback for the volume (Chen: [0040-0041 and 0053]); obtaining hash signatures from the target storage system based on the differential bitmap; and writing a difference to the current source volume at the source storage system (Chen: [0042-0043 and 0069]). 

using the remote snapshot of the snapshot pair as a base cycle snapshot and the remote snapshot subject to the rollback as a new source snapshot; replicating a difference to the current source volume on a new target; and returning to an original direction of the asynchronous replication cycle (Chen: [0069, 0071-0072 and 0212]) and (Kronord: [0039 and 0060]). 

Regarding claims 5, 12 and 19, Chen discloses the method wherein the source snapshot matches the remote snapshot subject to the rollback when at least one of a cycle and a pairing label matches between the source snapshot and the remote snapshot subject to the rollback (Chen: [0011 and 01117]).  Chen does not explicitly disclose the feature of utilizing a cycle number.  However, Kronord discloses that “The system creates asnapshot against a target CG with the same last cycle number Sn’ and increments the session last cycle number to n+1. …” ([0060]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kronord in the system of Chen in view of the desire to enhance the fast recovery system by utilizing the cycle number resulting in improving the efficiency of running the replication process.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161